Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered January 5, 1989, convicting him of burglary in the third degree (three counts), criminal mischief in the third degree and criminal mischief in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilt was not proven *828beyond a reasonable doubt. We disagree. The defendant and his codefendant Marlon Jackson (see, People v Jackson, 171 AD2d 813 [decided herewith]), were discovered in the early predawn hours holding up the steel gate which secured the entrance to a shopping mall. Crawling out from underneath the gate was one of the defendant’s alleged accomplices, clutching a leather coat. The glass behind the gate was smashed and the curtains which enclosed two of the booths inside the mall had been either ripped off or slashed. The cash registers in both booths were broken and on the floor. There were leather coats and jackets on the floor of one of the booths with footprints on them and four coats, including the one found in the accomplice’s possession, were missing therefrom. Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Brown, Sullivan and Eiber, JJ., concur.